Citation Nr: 0125314	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  99-13 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to October 1, 1998, 
for restoration of pension benefits, to include consideration 
of whether there is clear and unmistakable error in a 
decision of September 1990 which terminated payment of such 
benefits on the basis that the veteran had excessive income.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1970 to March 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 1998 by the 
Department of Veterans Affairs (VA) Chicago, Illinois, 
Regional Office (RO) which granted pension benefits effective 
from October 1, 1998.  The veteran has appealed the effective 
date.  A hearing was held at the RO before the undersigned 
Member of the Board in August 2001.


REMAND

The Board's review of the veteran's claims file reveals that 
he initially applied for a nonservice-connected pension in 
November 1980.  In a decision of March 1981, the RO granted 
the claim based on medical evidence showing that the veteran 
was permanently and totally disabled from a spinal cord 
injury due to a gunshot wound at C-5 and C-6 levels with 
resulting quadriplegia and loss of bowel and bladder control.  
The award included special monthly pension on account of the 
need for regular aid and attendance.  

The veteran got married in September 1988.  In June 1990, he 
submitted an Improved Pension Eligibility Verification Report 
which reflected that he had income from Social Security 
benefits in the amount of $5,794.80, wages from employment in 
the amount of $1,382.33, and that his wife had wages from 
employment in the amount of $8,748.09.  Subsequently, in a 
decision letter of September 1990, the RO terminated the 
veteran's pension benefits effective from April 1, 1990, on 
the basis that his income exceeded the limit for a veteran 
with a spouse.  

Status change reports contained in the claims file show that 
the veteran was subsequently treated by the VA on several 
occasions, but the records from such treatment are not 
contained in his claims file.  

In September 1998, a congressman forwarded to the VA a letter 
from the veteran and requested that the letter be interpreted 
as a request for review of the termination of the veteran's 
eligibility for pension benefits under the criteria for clear 
and unmistakable error.  The Congressman also requested that 
the letter be considered a claim for payment of pension and 
aid and attendance benefits without regard to the veteran's 
wife's income as that income was not countable for pension 
purposes.  

A report of contact dated in December 1998 shows that the RO 
learned from a state department of rehabilitation and human 
services that the veteran's wife had been receiving "chore 
services payments" since July 1984, and continuing to the 
present date.  Under VBA Adjudication Procedure Manual M21-1, 
Part IV, paragraph 16.41(b)(13), chore services payments paid 
by a governmental entity to an individual to care for a 
disabled veteran, such as a payment to the spouse of a 
veteran beneficiary to take care of the veteran in his home, 
is income which may be excluded when calculating income for 
the purpose of establishing entitlement to pension benefits.  
In December 1998, the RO reinstated entitlement to pension 
benefits effective from October 1, 1998.  

In support of his claim for an effective date earlier than 
October 1, 1998, for restoration of pension benefits, the 
veteran has submitted letters dated in March and April 1999 
from two VA employees, a psychologist and an employee 
relations specialist involved in the vocational 
rehabilitation program.  The letters are to the effect that 
the employees provided services to the veteran from 1987, and 
were aware that the veteran's wife's income was paid by the 
state to provide aid and attendance to the veteran.  The 
employee relations specialist further stated that the fact 
that the veteran's wife was receiving income for providing 
aid and attendance to the veteran is something that he would 
have reported to the "DVB".  

It appears that the veteran is arguing that the RO was wrong 
in terminating his benefits because the RO had either actual 
or constructive knowledge of the nature of his wife's income.  
The Board notes initially that the concept of constructive 
receipt of information is not applicable to reviewing whether 
there was clear and unmistakable error in the prior decision 
of September 1990 which terminated pension benefits as the 
legal principal did not become law until 1992.  See Lynch v. 
West, 12 Vet. App. 391 (1999); Damrel v. Brown, 6 Vet. App. 
242 (1994); Bell v. Derwinski, 2 Vet. App. 611 (1992); .  See 
also VAOPGCOPREC 12-95 holding that the constructive 
knowledge principle is only applicable when reviewing 
decisions rendered on or after July 21, 1992.  Nevertheless, 
the allegation that there was actual knowledge of the nature 
of the veteran's wife's income is something which may be 
considered.  In order to review this allegation, the Board 
finds that it is necessary that all records pertaining to VA 
treatment and vocational rehabilitation services provided to 
the veteran be obtained.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that consideration can 
be given to assigning an earlier effective date where a claim 
is forwarded to the RO from other sections of the VA.  See 
Hanson v. Brown, 9 Vet. App. 29, 31 (1996).  In light of 
this, the Board concludes that the veteran's medical records 
and vocational rehabilitation file should be reviewed for the 
purpose of determining whether they might contain any pre-
October 1, 1998, document which could be interpreted as a 
claim for restoration of pension benefits.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The RO should obtain the veteran's 
vocational rehabilitation folder and his 
VA medical treatment records and 
associate them with the claims folder.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record to determine whether there is any 
basis for assigning an earlier effective 
date.  If the benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN  
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


